MEMORANDUM **
Henarathhetti Karunaratna, a native and citizen of Sri Lanka, petitions for review of the final decision of the Board of *924Immigration Appeals (“BIA”) dismissing his appeal of an immigration judge’s denial of his application for asylum and withholding of deportation. Pursuant to the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”), the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), and we therefore have jurisdiction under 8 U.S.C. § 1105a(a), as amended by IIRIRA § 309(c), see Avetova-Elisseva v. INS, 213 F.3d 1192, 1195 n. 4 (9th Cir.2000). We review for substantial evidence the BIA’s adverse credibility determination, see Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000), and we deny the petition for review.
Karunaratna contends that substantial evidence does not support the BIA’s adverse credibility finding. We disagree.
An adverse credibility finding is supported by substantial evidence where the BIA provides specific, cogent reasons for its adverse credibility finding that are substantial and bear a legitimate nexus to the petitioner’s fear of persecution. See Garrovillas v. INS, 156 F.3d 1010, 1013 (9th Cir.1998). The BIA relied on substantial inconsistencies in Karunaratna’s testimony regarding events purportedly causing his fear of persecution: threatening letters, an arrest, and the murder of his brother. Accordingly, substantial evidence supports the denial of his application for asylum, see Lata, 204 F.3d at 1245-46, and denial of his application for withholding of deportation, see Aruta v. INS, 80 F.3d 1389, 1396 (9th Cir.1996) (higher standard for withholding of deportation cannot be satisfied by petitioner who fails to demonstrate eligibility for asylum).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.